Citation Nr: 1633692	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-07 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for painful joints (also claimed as multiple joint arthralgia of major joints).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2010.  

In March 2012, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).  In a May 2014 appellate decision, the Board, inter alia, denied the Veteran's claim of entitlement to VA compensation for painful joints (also claimed as multiple joint arthralgia of all major joints).  The Veteran appealed this determination to the United States Court of Appeals for Veterans' Claims (Court).  In March 2015, the Court granted a Joint Motion for Remand (JMR) of the appellant and the Secretary of VA to vacate that part of the May 2014 Board decision that denied service connection for painful joints (also claimed as multiple joint arthralgia of all major joints) and remand the matter back to the Board for appropriate action consistent with the joint motion.  The case was accordingly returned to the Board.

The Board remanded the appeal in September 2015.  In the course of appellate development, the RO granted service connection for arthritis of the right ankle in a March 2016 rating decision; therefore, to that extent, the appeal was decided in the Veteran's favor.  

The issue of entitlement to service connection for gout has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, at his Travel Board hearing, the Veteran testified that he was told one time in service that it was gout that causing joint pain in his feet, mainly in his big toe.  The medical evidence currently of record includes a CCMH record dated in December 2007, reporting a history and current flare-up of gout.  Subsequent VA records also show treatment for gout, with flare-ups described as affecting the right hallux.  The Board finds that this raises a claim for service connection for gout, which is not encompassed by the issue currently before the Board.  In this regard, he mentioned it specifically as a diagnosis, and reported the symptom as involving the big toe, as opposed to the multiple joint arthritis.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

A chronic musculoskeletal disability manifested by painful joints (to include multiple joint arthralgia of major joints and arthritis, excepting the service-connected right ankle arthritis) did not have its onset during active military service nor is it shown to be etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a chronic musculoskeletal disability manifested by painful joints (to include multiple joint arthralgia of major joints and arthritis, excepting the service-connected right ankle arthritis) have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See July 2007 and January 2010 VA correspondence and March 2012 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  VA was unable to locate any service treatment records pertaining to the Veteran through official channels, as summarized in a formal finding of unavailability dated in April 2008.  In August 2010, the Veteran provided service treatment records in his possession, consisting of clinical records of an in-service hospitalization from September to October, 1975.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained, including a private opinion dated in April 2015.  

The Veteran underwent a VA examination in January 2011, which was found to be inadequate by the parties, as stated in the March 2015 JMR.  Accordingly, the Veteran was provided with additional VA examinations in October 2015, with a supplemental nexus opinion provided in December 2015.  Collectively, the reports contain sufficient information to address the medical questions at issue in this decision, and are considered adequate for decisional purposes, when considered together and with the other evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the September 2015 remand orders, the RO/AOJ obtained outstanding VA medical records.  The Veteran did not provide any additional private records, or authorize the release of such records, in response to a VA request dated in September 2015.  The October 2015 VA examinations, as well as the December 2015 opinion, reflected review of the claims file, and the December 2015 opinion commented on the evidence identified for such in the remand directives.  Thus, there has been full compliance with the remand development orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be established for chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1110 , 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

To establish service connection, there generally must be medical or, in certain circumstances, lay evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  For presumptive chronic diseases, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The only available service treatment records consist of an incomplete set of the clinical records of an in-service hospitalization from September 26, 1975, to October 6, 1975, provided by the Veteran in August 2010.  Where service treatment records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet. App.  542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).

The service clinical records show that on September 26,1975, the Veteran was referred for hospitalization for symptoms of an upper respiratory infection (URI) for one week, together with joint pains for 3 days.  On the initial history, an 8-day history of sore throat, fever, productive cough and malaise, diagnosed as URI, was noted.  In addition, a 3-day history of left knee pain followed by joint pain in the right knee, right hip, left shoulder, right ankle and left ankle.  It was noted that the right ankle and left shoulder were "still" painful with motion or touch.  It was specifically noted that the Veteran denied trauma.  He also gave a history of urethral discharge two weeks earlier. 

A "System Review" on admission noted diffuse large joint arthralgias, as well as genito-urinary discharge 2 weeks earlier with dysuria.  He denied sexual contact since July 12.  No pages of the initial physical examination are available, except the last page consisting of the "initial impression," the first of which was large joint polyarthralgias, post URI; rheumatic fever, viral arthritis, and Reiter's were to be ruled out.  As to the urethral discharge, gonorrhea was to be ruled out.    

Daily progress notes show that testing on the date of admission, September 26, revealed probable gonorrhea culture, and treatment for gonorrhea was initiated.  It was noted that acute septic arthritis as the basis for arthralgias was doubtful.  The next several days of progress notes are missing, but on October 1, it was noted that the Veteran remained afebrile with "minimal residual soreness."  On October 3, he continued to be afebrile and had no complaints.  He also had increased range of motion.  An October 4 note contained a detailed explanation of why it was felt that the findings did not meet the criteria for rheumatic fever, including the absence of true arthritis, although he was to remain hospitalized over the weekend.  The pertinent diagnosis at that point was afebrile syndrome of symptomatic arthralgia, not rheumatic fever.  The following day, the urethral culture results were shown to be positive for Neisseria gonorrhea, and treatment continued.  Examination was within normal limits.  He was discharged on October 6, 1975, with diagnoses of afebrile syndrome of symptomatic arthralgia and N. gonorrhea urethritis.  He was issued a temporary, 2 week profile for light duty based on the afebrile syndrome of polyarthralgias.  

Post-service medical records include a report of a private hospitalization in Comanche County Memorial Hospital (CCMH) in August 1977, showing that the Veteran sustained a fracture of the 4th metacarpal of his right hand after injuring it while playing football the previous day.  Otherwise, the August 1977 report does not indicate that any other joints were painful at the time.  

The Veteran was again hospitalized in CCMH in February 1987 for left knee surgery.  He had long-standing difficulties with the left knee related to a "job condition."  The past medical history was negative except for hand fracture.  X-rays show very minimal and early degenerative changes.  The discharge summary reported long-standing symptoms of left knee pain and catching, felt to be referable to a work-related injury.  Arthroscopy demonstrated tricompartmental degenerative arthritis and torn lateral meniscus; a partial meniscectomy was performed.  

The next record mentioning joints was a Heart and Vascular clinic evaluation in February 1997, which noted a past medical history of surgery of the left ring finger, the left knee, the right elbow, and the right knee, with no history of when these events occurred; this was already more than 20 years after his discharge from service.

VA treatment records show that in July 2006, the Veteran was noted to have osteoarthritis of the knees.  In April 2007, he was seen in a VA clinic for pain in the knees and right hip, noted to be occasional and present for years.  Records show he received injections in the knees.  In August 2007, he had a very arthritic left knee joint and minor arthritis in the right knee.  

The Veteran was hospitalized in CCMH in May 2009 for left jaw pain and left shoulder pain secondary to chest pain.  It was noted that he had a significant cardiac history, with his current chest pain beginning the previous day.  Review of the Veteran's musculoskeletal system noted that he denied neck pain, joint pain, joint swelling or myalgias.  He admitted to left jaw and left shoulder pain which had now resolved.  The hospitalization focused on evaluation of his cardiac status.  

VA treatment records dated from May 2009 to January 2010 show complaints of chronic pain to the back and knees, as well as intermittent ankle edema.  In June 2010 he reported chronic knee pain.  A renal consult in September 2011 noted a history of bilateral knee surgery in 1994.  In April 2014, he had a right hip lesion, found on biopsy to be negative for cancer.  In September 2014, he reported shoulder, knee and ankle pain for 20 years.  In December 2014, he denied any weakness, myalgias, or arthralgias.  However, in April 2015, he complained of pain especially in the left knee, and stated that he had arthritis all over his body.  He reported chronic left knee pain for 30 years.  

VA examination of the Veteran in January 2011 included X-rays that revealed degenerative joint disease of his knees, bilaterally; the 5th digit of his right hand; and his ankles, bilaterally.  The Veteran was also diagnosed with chronic strain of his left hand and bilateral shoulders.  The examiner concluded that during service, the Veteran experienced a disseminated gonococcal infection which included symptoms of polyarthralgia.  The infection was treated with antibiotics.  The disease itself is self-limiting and following antibiotic treatment the symptoms would resolve.  Degenerative arthritis is related to wear and tear over time and would not be related to the remote disseminated gonococcal disease that was treated while on active duty.  As noted above, in the JMR, the parties agreed that this examination was inadequate because it failed to address the in-service right ankle X-rays, and the 1977 and 1987 CCMH records.  

At his Travel Board hearing in March 2012, the Veteran testified that he had pains in his hands and feet during service.  He said he did not remember them diagnosing arthritis, but he remembered seeing arthritis in his records.  He said he had also had pains in the ankle, the knee, the shoulder, the feet and his hands.  He did not recall a diagnosis, but did remember a doctor who said he had arthritis in 1979, at least in his left knee.  He said he had the same pain almost since service, which had been going on and off over the years.  He did not really see a doctor but treated himself.  He stated he went to a doctor a couple of times in later years and was put on anti-inflammatory medication.  The Veteran felt that more information should have been provided at discharge; he was not aware of the potential for benefits at the time of his discharge.  

Later, a report of an evaluation by W. Johnson, M.D., dated in April 2015 was received.  According to this report, the Veteran complained of leg stiffness, shoulder pain, knee pain and popping, and ankle pain.  The evaluation was for chronic recurrent bilateral knee, ankle and shoulder pain.  The Veteran complained of bilateral knee pain for the past 40 years.  He reported bilateral knee arthroscopies had been done in 1994.

The Veteran was noted to have chronic, bilateral shoulder, knee and ankle pain.  Reference was made to the Veteran's report of injuries on active duty and complaints of pain for at least a couple of weeks from September to October 1975, with a work-up to rule out causes including rheumatic fever, Reiter's disease, or rheumatoid arthritis.  The Veteran said that after his discharge from the military, he had chronic intermittent bilateral joint pain in his knees, ankles and shoulders, which had gotten progressively worse over the years.  It was the doctor's opinion that on a more medically probable basis, the Veteran had bilateral knee moderate to severe osteoarthritis; bilateral ankle chronic sprains, right greater than left, with possible osteoarthritis; and bilateral shoulder rotator cuff impingement syndrome, rule out rotator cuff tear and/or osteoarthritis.  It appeared that the shoulder and ankle problems were definitely service related on a more medically probable basis and chronic in duration since patient had seen his primary care doctor several times for this condition between September 22 and October 7, 1975.  His medical record stated that he had diffuse large joint arthralgias, and several of the notes specifically mention that the right ankle, right knee, right hip, and left shoulder were the joints that his military medical provider diagnosed as polyarthralgia and symptomatic arthralgia of unknown etiology.  He recommended X-rays of the knees, ankles and shoulders.  It should be noted that the only actual diagnoses listed were osteoarthritis of the knee, and knee pain.  

The Veteran was afforded VA examinations of the ankles, knees, hips, shoulders, and arms in October 2015, which resulted in diagnoses of rotator cuff tendonitis, right shoulder; degenerative arthritis, left shoulder; osteoarthritis, both hips; osteoarthritis, both knees; and degenerative arthritis of the right ankle.  The Veteran reported that the conditions had been present for a long time, but could not recall the onset, except for left knee pain which he said began after a football injury in junior high.  The examiner gave a detailed summary of the evidence of record, including the 1977 and 1987 CCMH reports, as directed in the JMR, as well as the April 2015 report from Dr. Johnson.  

The examiner provided an opinion in October 2015, as well as a more comprehensive opinion in December 2015.  The examiner concluded that taking the entire medical record into consideration, the Veteran's joint arthralgias were related to the diagnosis of Neisseria gonorrhea that was diagnosed by positive culture.  This was consistent with the Veteran experiencing a disseminated gonococcal infection which includes symptoms of polyarthralgia as documented in the STRs.  The N. gonorrhea was treated with antibiotics.  The examiner emphasized that N. gonorrhea was self-limiting disease and following antibiotic treatment the symptoms would resolve, which was consistent with the silent medical record following his 1975 hospital discharge.  The examiner opined that the Veteran's current joint complaints of the bilateral ankles, bilateral hips, bilateral knees and bilateral shoulder were less likely than not caused by or a result of the complaints noted while on active duty.  The rationale remained that the cause of the joint pain while on active duty was the gonococcal infection.  The N. gonorrhea was treated and would have resulted in resolution of the polyarthralgias as noted in 1975.  Following the October 1975 hospital discharge, the Veteran remained on active duty for another year until September 1976 without further complaints regarding his joints or documented objective abnormalities related to joint complaints. 

The examiner further stated that there was no evidence that a chronic joint condition of the right or left knee, left ankle, right or left hip or right or left shoulder existed while on active duty, nor that a significant injury to these joints occurred.  There was no evidence of continuity of these conditions following active duty (silent records for 11 years regarding the left knee, silent records for 34 years regarding the claimed shoulder condition, silent records for 31 years regarding the bilateral hip condition, and silent records for 33 years regarding the claimed left ankles.  (The examiner also provided a positive nexus opinion concerning the right ankle, and, as noted above, service connection for arthritis of the right ankle was subsequently granted.) 

With respect to the CCMH records dated from 1977 to 1987, the examiner pointed out that the records were actually two separate hospital reports, the first involving a sports injury to the right hand in 1977, which was treated.  The second was when he was hospitalized in 1987 for "long standing symptoms of left knee and catching, felt to be referable to a work related injury."   

The examiner also commented that Dr. Johnson did not mention in his April 2015 opinion the urethral discharge that was eventually diagnosed as Neisseria Gonorrhea by culture and that this condition was treated during this 1975 admission.  He also failed to mention that the diagnoses at the time of the hospital discharge were "1)Afebrile syndrome symptomatic arthralgia, 2) penile condyloma accumulate 3) gonococcal infection-cultured."  In addition, Dr. Johnson, in his note, indicated that the Veteran had injuries on active duty, which the examiner noted was not consistent with the Veteran's history at the time of the current examination, and there was no objective evidence of joint injury while on active duty and the medical record following the 1975 admission to include post discharge was silent for 10 years without indication of continuity of joint symptomatology. 

The examiner concluded that therefore, given the lack of documentation of a chronic condition on active duty, lack of continuity of symptomatology following active duty there is not a nexus that can be made between the right or left knee osteoarthritis, left ankle strain, right or left hip osteoarthritis or right shoulder rotator cuff tendonitis or left shoulder osteoarthritis. No other specific orthopedic diagnoses were found to have been present during the pendency of the claim. 

Regarding the history of a left knee football injury in junior high, a Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The evidence of pre-existence consists solely of statements of the Veteran made many years after service.  No such history was reported in service, when he had knee pain, nor when he reported his history during the 1987 hospitalization.  Thus, the Board finds that statements of a knee injury before service made many years later do not constitute clear and unmistakable evidence of preexistence, such as to rebut the preexistence prong of the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1349 (Fed. Cir. 2000); Horn v. Shinseki, 25 Vet. App. 231 (2012).  

Factors that are relevant to the probative value to be given to medical statements include the level of explanation or rationale contained in the opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (bare conclusion is not entitled to any weight); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  However, the Court has held that "[t]here is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012).  Rather, it is the Board that must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006). 

Here, the Board notes that as pointed out by the VA examiner, Dr. Johnson's opinion reported that the Veteran had injuries at the time of the in-service hospitalization, which is not otherwise shown.  Indeed, during the hospital work-up in 1975, the Veteran specifically denied trauma.  Dr. Johnson also stated that it appeared that the shoulder and ankle problems were definitely service related and chronic in duration since the Veteran had been seen his primary care doctor several times for this condition between September 22 and October 7, 1975.  However, the treatment was in fact a single hospitalization, for evaluation of a single episode of symptoms which included a 3-day history of multiple joint pain on admission.  Most joint pains had resolved by the time of the initial history, and all resolved during the hospitalization.  This failure to provide an accurate history diminishes the probative value of the opinion.

As for the VA examiner's opinion, the examiner cited to the lack of any treatment or complaints during the remainder of the Veteran's service as evidence of a lack of continuity of symptomatology, when in fact, service treatment records for the period after the 1975 hospitalization are not available.  The examiner also stated that there was "no evidence" of continuity of symptomatology after discharge from service for many years, but the Veteran reported, in April 2015, a 40-year history of knee pain.  No conclusion, positive or negative, can be drawn, simply on the basis of a lack of records during that time period.  Indeed, at his hearing, he indicated that pains in some of his joints had begun in service, and continued off and on after service.  However, the crucial part of the examiner's opinion is the medical conclusion that the cause of the joint pain while on active duty was the gonococcal infection, and that the treatment provided for the N. gonorrhea would have resulted in resolution of the polyarthralgias as noted in 1975.  This is supported by the resolution of joint symptoms noted during the course of the hospitalization.  

This medical explanation for the joint pain is supported by the contemporaneous evidence, and is more probative as an explanation for the joint pain in service than Dr. Johnson's conclusions, which were based on an inaccurate history.  

Concerning the evidence of continuity of symptomatology after discharge, lay persons can provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Although the Veteran alluded to continuity of symptomatology in his hearing testimony and in his history provided to Dr. Johnson, the post-service medical records do not support his recollections.  The 1977 treatment was for an acute finger fracture, and the 1987 treatment was for knee complaints, identified twice in the hospital reports as related to his job.  Treatment records dated from 2006 to 2015 contain inconsistent reports regarding the history of the Veteran's joint symptoms.  For example, in April 2007, he was seen in a VA pain clinic for pain in the knees and right hip, noted to be occasional and present for years, but service was not identified as the onset.  CCMH records dated in May 2009 show that he denied joint pain, joint swelling or myalgias.  In September 2014, he reported shoulder, knee and ankle pain for 20 years (which would be about 1994).  However, in December 2014, he denied any weakness, myalgias, or arthralgias, but in April 2015, he complained of pain especially in the left knee, and stated that he had arthritis all over his body.  He reported chronic left knee pain for 30 years at that time (i.e., about 1985), but a history of knee pain for 40 years (i.e., about 1975) was given to Dr. Johnson that same month.  At his hearing, he was unclear as to the onset and course of his symptomatology.  

Given these factors, the Board finds that the evidence as a whole does not establish sufficient credible evidence of continuity of symptomatology as to place the evidence in equipoise.  Although the Board finds the Veteran to be entirely sincere, his recollections of events that occurred many years ago are too vague and inconsistent to constitute credible evidence of continuity of symptomatology.  It must be emphasized that the Board believes that the Veteran is telling the truth as he recalls it, but the evidence is not credible, in the legal sense that it does not establish the fact of continuity of symptomatology over the decades since his discharge from service, in particular, during the years directly after service.  The 1977 and 1987 records do not provide any support at all for service connection, and Dr. Johnson's opinion does not accurately reflect the recorded history.  The VA examiner's medical conclusion that the in-service symptoms were temporary and due to an acute condition which was successfully treated has not been contradicted.  No other link between in-service symptomatology and current arthritis has been posited.  Based on these factors, the Board finds that service connection for multiple joint arthralgias or arthritis has not been established.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a chronic musculoskeletal disability manifested by painful joints (to include multiple joint arthralgia of all major joints and arthritis, excepting the service-connected right ankle arthritis) is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


